Citation Nr: 0700306	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed sleep 
disorder.  

2.  Entitlement to service connection for a claimed 
cardiovascular disorder, including coronary artery disease 
and an abdominal aortic aneurysm.  

3.  Entitlement to service connection for claimed 
hypertension.  

4.  Entitlement to service connection for claimed headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had verified active duty from October 1970 to 
March 1973, with a total of twenty years and twenty days of 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the RO.  

The appeal initially included service connection for 
unspecified breathing problems, but during his September 2006 
hearing the veteran dropped it from his appeal.  

The issues of service connection for a cardiovascular 
disorder, hypertension and headaches are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The veteran currently is not shown to have a chronic sleep 
disorder due to service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by a sleep 
disorder due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail below, the Board finds that an examination addressing 
the veteran's claimed disorder is not "necessary" in view 
of 38 U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, any symptoms pertaining to a sleep 
disorder.  

Subsequent to service, the veteran also is not shown to have 
been treated for sleep apnea or any other chronic physical 
disorder affecting his sleep.  

The veteran has been diagnosed with post-traumatic stress 
disorder (PTSD), and, in conjunction with psychiatric 
treatment in July and August of 2005, he reported having poor 
sleep, with sleeping "off and on" during the daytime.  

In view of this treatment, the RO, in its August 2005 
Supplemental Statement of the Case, informed the veteran of 
his right to apply for service connection for PTSD.  No such 
application has since been received from the veteran, 
however.  Consequently, the Board will not further consider 
the role of PTSD in the present case.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence of a current and 
chronic sleep disorder, let alone evidence linking the 
veteran's claimed disorder to service, and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony from September 2006.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, this lay evidence does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  

During the veteran's September 2006 hearing, testimony was 
also offered by his wife, a retired nurse.  However, she made 
no specific references to the nature and etiology of the 
veteran's claimed sleep disorder.  Her testimony instead was 
focused on the veteran's cardiovascular problems.  This 
testimony thus has no relevance to the issue at hand, even 
though the veteran's spouse would be competent to provide 
testimony as to a medical diagnosis and causation.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a sleep disorder, 
and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a claimed sleep disorder is denied.  



REMAND

The veteran's service medical records indicate that he 
underwent an electrocardiograph in September 1972, with 
results noted to be "technically not good, but left 
ventricular enlargement is not unlikely."  

Given these in-service findings, the Board finds that a VA 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) to 
ascertain the nature and likely etiology of the veteran's 
claimed cardiovascular disorder.  

Similarly, the veteran was noted to have elevated blood 
pressure of 140/90 in January 1955 and headaches in February 
1971, during service, and an examination addressing the 
etiology of the veteran's claimed hypertension and headaches 
is also "necessary."  

Additionally, during his September 2006 VA hearing, the 
veteran described current treatment at a Medical Center and 
also noted having had heart bypass surgery from 1999.  The 
records of such treatment should be obtained and added to the 
claims file.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2006), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The RO should specifically request that 
the veteran provide date and address 
information regarding the 1999 heart 
bypass surgery.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested, specifically to 
include records dated since August 2005 
from the Columbia VAMC.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
likely etiology of his claimed 
cardiovascular disorder, hypertension and 
headaches.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
veteran's claimed disorders  The examiner 
is also requested to offer opinions as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran has current 
disability due to any event or incident 
of his extensive period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claims of 
service connection for a cardiovascular 
disorder, to include coronary artery 
disease and an abdominal aortic aneurysm; 
hypertension; and headaches should be 
readjudicated.  If the determination of 
one or more of these claims remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


